DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.

Claims 1-3, 5-12, 14-19 and 21-23 remain pending in this application. Claims 1, 10, and 17 have been amended. Claims 1, 10, and 17 are independent claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5 and 14 recite the limitation “… positioning the offset editing tool at a sixth location on the graphical user interface in response to the third input” following the limitation reciting “receiving a third input at a fifth location on the graphical user interface starting at the fifth location and terminating at a sixth location”. Examiner notes that the reference to “a sixth location”  (with respect to the positioning of the offset editing tool) while there was a prior recitation in the claim to “a sixth location” (where the third input terminates) fails to particularly point out and distinctly claim the location where the offset editing tool is positioned in response to the third input.
Examiner suggests replacing the above-indicated language for the second limitation in both claims 5 and 14 with “ … positioning the offset editing tool at a new location on the graphical user interface in response to the third input” for consistence with Applicant’s original disclosure [see e.g. [0008] on p. 3 of Applicant’s specifications as originally filed].
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-12 and 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims indicated do not fall within at least one of the four categories of patent eligible subject matter because each of claims 10-12 and 14-16 recites a “non-transitory computer-readable storage medium”. While the plain meaning of a “non-transitory computer-readable storage medium” would generally exclude signals, Applicant’s specifications rebuts that presumption by opening up the indicated term to encompass signals in [0085], specifically with the phrase “Non-transitory computer-readable storage media (devices) includes…or any other medium which can be used to store desired program code means in the form of computer-executable instructions or data structures …” Since signals can be used to store code in the indicated forms, this phrase alters the plain meaning of a “non-transitory computer-readable storage medium” to be open to broader categories, some of which being non-statutory (signals per se). (see MPEP § 2106, subsection I).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 9-12, 14, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glaser et al., US PGPUB 2017/0153785 Al (hereinafter as Glaser).


Regarding independent claim 1, Glaser discloses a computer-implemented method [see e.g. [0020], first 3 lines; see also [0012], lines 19-22] comprising: 
receiving, by a digital design system, a first input on a graphical user interface, the first input enabling an offset editing mode, the graphical user interface displaying a digital image [see [0013], lines 12-18 indicating a user touch of a control designator or icon thus enabling an offset editing mode (aka the GUI Defined Cursor Displacement Tool for operations, as per Glaser); see e.g. [0014], especially lines 7-12 indicating digital design interactions that would be related to displayed digital images; Examiner notes that any content displayed can be broadly interpreted as a digital image especially in view of the possible interaction function cited in [0014]]; 
displaying an offset editing tool at a first location on the graphical user interface, the offset editing tool configured to edit portions of the digital image [see e.g. [0013] and note the visual display of the offset editing tool at a certain location (that is offset from an actual input location) and that is where the action (the editing of portions) occurs; again note exemplary editing described in [0014]; note in figs. 2A and 2B the display of 113 and 114 as described in [0018]]; 
receiving a second input starting at a second location and terminating at a third location on the graphical user interface, wherein the second input controls movement of the offset editing tool starting at the first location [see e.g. [0020], lines 3-8 indicating a tap and drag of the cursor control handle portion 112 using a finger; note that the second location is the initial tap location of the cursor control handle portion 112 (see figs. 2A and 2B) and that the third location is the location where the drag of 112 ends; note also from [0020] that the tool moves starting at the first location and that the second input (the tap and drag) controls the movement of the offset tool (cursor tip portion 114 shown on figs. 2A and 2B); see also [0005]; note the option of the tool staying where it is after the initial gesture (as per the last 4 lines of [0014] and as per the embodiment described in [0020], lines 21-24)]; and 
performing an action associated with the offset editing tool starting at the first location and terminating at a fourth location based on the second input starting at the second location and terminating at the third location, the second location offset from the first location by a distance and an angle and the third location offset from the fourth location by the distance and the angle, the action including editing one or more portions of the digital image starting at the first location and terminating at the fourth location to create a modified digital image [see e.g. [0013] and note in lines 18-21 the exemplary actions performed in association with the offset editing tool; see also [0014] and [0018], especially lines 17-23 describing synchronously moving the cursor tip 114 with the cursor control handle portion 112 to interact with and possibly alter displayed screen graphics via object selection, line drawing, etc.; note from the last 7 lines of [0025] the 2D planar offset distance (L1 or L2, as shown in figs. 2A and 2B and described in [0018]) and the angle (as per the determination of the x- and y- coordinates of distance L2 shown in fig. 2B; note that the angle would be 90 degrees for L1) between the cursor tip portion 114 (first location corresponding to the offset editing tool) and the location of the initial touch; note the initial touch selecting the tool (similar to the tap in [0020]) being at 112 as per the last embodiment in [0025]); note also again as per [0018] maintaining the distance and angle between the control location and the location of actual editing in all planar interactions].

Regarding independent claim 10, Glaser also discloses a non-transitory computer-readable storage medium including instructions stored thereon [see e.g.[0006]] which, when executed by at least one processor [again see [0006], see also the processor (CPU 12) in [0015] shown in fig. 1], cause the at least one processor to: 
receive a first input on a graphical user interface, the first input enabling an offset editing mode, the graphical user interface displaying a digital image [see [0013], lines 12-18 indicating a user touch of a control designator or icon thus enabling an offset editing mode (aka the GUI Defined Cursor Displacement Tool for operations, as per Glaser); see e.g. [0014], especially lines 7-12 indicating digital design interactions that would be related to displayed digital images; Examiner notes that any content displayed can be broadly interpreted as a digital image especially in view of the possible interaction function cited in [0014]];
display an offset editing tool at a first location on the graphical user interface, the offset editing tool configured to edit portions of the digital image  [see e.g. [0013] and note the visual display of the offset editing tool at a certain location (that is offset from an actual input location) and that is where the action (the editing of portions) occurs; again note exemplary editing described in [0014]; note in figs. 2A and 2B the display of 113 and 114 as described in [0018]]; 
receive a second input starting at a second location and terminating at a third location on the graphical user interface, wherein the second input controls movement of the offset editing tool starting at the first location [see e.g. [0020], lines 3-8 indicating a tap and drag of the cursor control handle portion 112 using a finger; note that the second location is the initial tap location of the cursor control handle portion 112 (see figs. 2A and 2B) and that the third location is the location where the drag of 112 ends; note also from [0020] that the tool moves starting at the first location and that the second input (the tap and drag) controls the movement of the offset tool (cursor tip portion 114 shown on figs. 2A and 2B); see also [0005]; note the option of the tool staying where it is after the initial gesture (as per the last 4 lines of [0014] and as per the embodiment described in [0020], lines 21-24)]; and 
perform an action associated with the offset editing tool starting at the first location and terminating at a fourth location based on the second input starting at the second location and terminating at the third location, the second location offset from the first location by a distance and an angle and the third location offset from the fourth location by the distance and the angle, the action including editing one or more portions of the digital image starting at the first location and terminating at the fourth location to create a modified digital image [see e.g. [0013] and note in lines 18-21 the exemplary actions performed in association with the offset editing tool; see also [0014] and [0018], especially lines 17-23 describing synchronously moving the cursor tip 114 with the cursor control handle portion 112 to interact with and possibly alter displayed screen graphics via object selection, line drawing, etc.; note from the last 7 lines of [0025] the 2D planar offset distance (L1 or L2, as shown in figs. 2A and 2B and described in [0018]) and the angle (as per the determination of the x- and y- coordinates of distance L2 shown in fig. 2B; note that the angle would be 90 degrees for L1) between the cursor tip portion 114 (first location corresponding to the offset editing tool) and the location of the initial touch; note the initial touch selecting the tool (similar to the tap in [0020]) being at 112 as per the last embodiment in [0025]); note also again as per [0018] maintaining the distance and angle between the control location and the location of actual editing in all planar interactions].

Regarding independent claim 17, Glaser also discloses a system [see e.g. figs. 1 and 4 as well as [0007] and [0011]], the system comprising: 
a computing device including a memory and at least one processor, the computing device implementing a digital design system, 
wherein the memory includes instructions stored thereon which, when executed, cause the digital design system to: 
receive a first input on a graphical user interface, the first input enabling an offset editing mode, the graphical user interface displaying a digital image [see [0013], lines 12-18 indicating a user touch of a control designator or icon thus enabling an offset editing mode (aka the GUI Defined Cursor Displacement Tool for operations, as per Glaser); see e.g. [0014], especially lines 7-12 indicating digital design interactions that would be related to displayed digital images; Examiner notes that any content displayed can be broadly interpreted as a digital image especially in view of the possible interaction function cited in [0014]]; 
display an offset editing tool at a first location on the graphical user interface, the offset editing tool configured to edit portions of the digital image  [see e.g. [0013] and note the visual display of the offset editing tool at a certain location (that is offset from an actual input location) and that is where the action (the editing of portions) occurs; again note exemplary editing described in [0014]; note in figs. 2A and 2B the display of 113 and 114 as described in [0018]]; 
receive a second input starting at a second location and terminating at a third location on the graphical user interface, wherein the second input controls movement of the offset editing tool starting at the first location [see e.g. [0020], lines 3-8 indicating a tap and drag of the cursor control handle portion 112 using a finger; note that the second location is the initial tap location of the cursor control handle portion 112 (see figs. 2A and 2B) and that the third location is the location where the drag of 112 ends; note also from [0020] that the tool moves starting at the first location and that the second input (the tap and drag) controls the movement of the offset tool (cursor tip portion 114 shown on figs. 2A and 2B); see also [0005]; note the option of the tool staying where it is after the initial gesture (as per the last 4 lines of [0014] and as per the embodiment described in [0020], lines 21-24)]; and 
perform an action associated with the offset editing tool starting at the first location and terminating at a fourth location based on the second input starting at the second location and terminating at the third location, the second location offset from the first location by a distance and an angle and the third location offset from the fourth location by the distance and the angle, the action including editing one or more portions of the digital image starting at the first location and terminating at the fourth location to create a modified digital image see e.g. [0013] and note in lines 18-21 the exemplary actions performed in association with the offset editing tool; see also [0014] and [0018], especially lines 17-23 describing synchronously moving the cursor tip 114 with the cursor control handle portion 112 to interact with and possibly alter displayed screen graphics via object selection, line drawing, etc.; note from the last 7 lines of [0025] the 2D planar offset distance (L1 or L2, as shown in figs. 2A and 2B and described in [0018]) and the angle (as per the determination of the x- and y- coordinates of distance L2 shown in fig. 2B; note that the angle would be 90 degrees for L1) between the cursor tip portion 114 (first location corresponding to the offset editing tool) and the location of the initial touch; note the initial touch selecting the tool (similar to the tap in [0020]) being at 112 as per the last embodiment in [0025]); note also again as per [0018] maintaining the distance and angle between the control location and the location of actual editing in all planar interactions].
 
Regarding claims 2, 11, and 18, the rejection of independent claims 1, 10, and 17 are respectively incorporated. 
Glaser further discloses that wherein receiving the first input on the graphical user interface further comprises: detecting a touch gesture indicating selection of a display element on the graphical user interface [again see [0013], lines 12-18 indicating a user touch of a control designator or icon thus enabling the offset editing mode].

Regarding claims 3, 12, and 19, the rejection of independent claims 1, 10, and 17 are respectively incorporated. 
Glaser further discloses that performing the action associated with the offset editing tool at the first location and terminating at the fourth location based on the second input starting at the second location and terminating at the third location [again see e.g. [0013] and note in lines 18-21 the exemplary actions performed in association with the offset editing tool; see also [0014] and [0018], especially lines 17-23 describing synchronously moving the cursor tip 114 with the cursor control handle portion 112 to interact with and possibly alter displayed screen graphics via object selection, line drawing, etc.] comprises: 
detecting the second input starting at the second location and terminating at the third location [again see e.g. [0020], lines 3-8 indicating the tap and drag of the cursor control handle portion 112 using the finger (the second input which is detected); note that the second location is the initial tap location of the cursor control handle portion 112 (see figs. 2A and 2B) and that the third location is the location where the drag of 112 ends];
determining a distance and an angle between the first location corresponding to the offset editing tool and the second location [see [0025] and especially note in the last 7 lines determining a distance (L1 or L2 as shown in figs. 2A and 2B) and an angle (as per the determination of the x- and y- coordinates of distance L2 shown in fig. 2B) between the cursor tip portion 114 (first location corresponding to the offset editing tool) and the location of the initial touch; note the initial touch selecting the tool (similar to the tap in [0020]) being at 112 as per the last embodiment in [0025])]; 
determining a direction of the second input between the second location and the third location [again see [0020] and note that the direction of the drag of the cursor control handle portion 112 (between the second and third locations) is mimicked ( similarly repeated) for the cursor tip portion 114 (offset editing tool) which indicates direction detection; see also [0022]]; and 
maintaining the distance and the angle between the offset editing tool and the second input [again see [0004], especially lines6-11 indicating an offset in the 2D plane of the touch-sensitive screen; note also maintaining distance and spatial relationship later in that same paragraph; see also the synchronous movement in [0005] which also indicates maintaining distance and angle; again note also the two-dimensional cursor offset distance (in the plane of the screen) as described in [0018] and shown in fig. 2B; refer also to the limitation above addressing the determination of the distance and angle].

Regarding claims 5 and 14, the rejection of independent claims 1 and 10 are respectively incorporated. 
Glaser further discloses:
receiving a third input at a fifth location on a graphical user interface starting at the fifth location and terminating at a sixth location [see e.g. [0004], lines 18-21 indicating an input for reactivation of the offset tool (after being parked); see also last 4 lines of [0014] indicating the docking of the tool to a home position prior to the reactivation; note again in [0020] the tap and drag input that can be repeated at different locations for different consecutive inputs; note also in [0021] the activation or selection of the tool via an activation gesture such as a tap and drag]; and 
positioning the offset editing tool at a new location on the graphical user interface in response to the third input [again see [0004], lines 18—21 and note positioning the offset editing tool at a new location responsive to the reactivation input; see also in [0020] the final positioning of the offset editing tool responsive to the termination of each tap and drag input; note also in [0021] the option of the tool remaining in a last-place of use or holding as in [0020] and [0021]]. 

Regarding claims 6 and 15, the rejection of independent claims 1 and 10 are respectively incorporated. 
Glaser further discloses modifying a display of the offset editing tool to indicate an active state of the offset editing tool in response to the second input [see e.g. [0019] describing a visible cursor state indicator 116 (also shown in figs 2A and 2B) that shows whether the tool is activated or not; see also [0024]]. 

Regarding claim 9, the rejection of independent claim 1 is incorporated. 
Glaser further discloses that the first input and the second input are touch gesture-based inputs performed on the graphical user interface [again see [0013], lines 12-18 indicating a user touch (as the first input); again see [0020], lines 3-8 indicating a tap and drag of the cursor control handle portion 112 using a finger( for the second input); see also [0002] indicating touch for input in general].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Glaser (as respectively applied to claims 1 and 10 above) in view of Zugasti Hays et al., US PGPUB 2015/0169153 Al (hereinafter as Zugasti).

Regarding claims 7 and 16, the rejection of independent claims 1 and 10 are respectively incorporated. 
Glaser further teaches:
receiving an action type selection [see e.g. [0021] –[0022] and note performing different gestures to initiate different actions such as object selection and drawing on or manipulating a document]; and 
modifying a display of a cursor shape for a cursor of the offset editing tool based on the action type selection [see [0024] and note the visual representation of the state for the tool by a graphical image on the screen such as cursor state indicator 116 shown in figs. 2A and 2B; note also changing of the state between “Select” and “Draw” as per the last 11 lines of [0024]]. 

Glaser does not explicitly teach that the modified cursor shape is for a cursor at a center of the offset editing tool.
Zugasti teaches displaying a cursor at a center of a displayed tool [see [0059] describing a center of the viewing area surrounding a cursor; see also [0048] describing the distinguished display of the viewing area around the cursor].
It would have been obvious to one of ordinary skill in the art having the teachings of Glaser and Zugasti before the effective filing date of the claimed invention to combine these teachings by applying the teaching of the central display of the cursor with respect to the tool as taught by Zugasti to the modified cursor shape of the offset editing tool taught by Glaser. The motivation for this obvious combination would be to allow the user to more accurately interact with an area of interest, as taught by Zugasti [see e.g. [0048]; also see again [0059]], thus improving intuitiveness and operability.


Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Glaser in view of Zugasti, as applied to claim 7 above, and further in view of Akiyama et al., US PGPUB 2006/0288312 Al (hereinafter as Akiyama).
Regarding claim 8, the rejection of claim 7 is incorporated.
Glaser further teaches that the action type selection includes a draw tool and a selection tool [again see e.g. [0021] –[0022] and note performing different gestures to initiate different actions such as object selection and drawing on or manipulating a document; again see [0024] and note the changing of the state between “Select” and “Draw” as per the last 11 lines].
Glaser does not explicitly teach that the action type selection includes an erase tool.
Akiyama teaches action selection types including a draw tool, an erase tool, and a selection tool [see fig. 2, items 16a, 16b, and 16d; see also [0006]-[0007]].
Examiner notes that Akiyama further teaches modifying a display of a cursor shape based on the received action type selection [see fig. 4, steps S1-S4 and [0019]; see also [0013]].
It would have been obvious to one of ordinary skill in the art having the teachings of Glaser, Zugasti, and Akiyama before the effective filing date of the claimed invention to explicitly specify a variety of action type selection options including an erase tool, as taught by Akiyama to the offset editing tool taught by Glaser. The motivation would be to enable a variety of functions associated with editing, as suggested by Akiyama [see e.g. [0006]].



Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Glaser (as applied to claim 1 above) in view of King, US PGPUB 2011/0175821 Al (hereinafter as King).
Regarding claim 21, the rejection of independent claim 1 is incorporated.
Glaser does not explicitly teach detecting a period of inactivity in response to an absence of a user contact with the graphical user interface greater than a threshold amount of time; and modifying a display of the offset editing tool in response to detecting the period of inactivity.
King teaches detecting a period of inactivity in response to an absence of a user contact with the graphical user interface greater than a threshold amount of time; and modifying a display of the offset editing tool in response to detecting the period of inactivity [see e.g. [0045] describing modifying the display by removing a tool from the visual representation after a certain period of absence of user contact has passed].
  It would have been obvious to one of ordinary skill in the art having the teachings of Glaser and King before the effective filing date of the claimed invention to combine these teachings by applying the feature of modifying the display of the tool after a period of inactivity taught by King to the tool taught by Glaser. The motivation would be to enable a grace period for initiating a different action, as suggested by King [see e.g. [0038]].


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Glaser (as applied to claim 1 above) in view of HEO et al., US PGPUB 2017/0329571 Al (hereinafter as HEO).
Regarding claim 22, the rejection of independent claim 1 is incorporated.
Glaser does not explicitly teach that the first input enabling the offset editing mode is a long press touch gesture on a touch screen displaying the graphical user interface. 
HEO teaches an input enabling an editing mode in which the input is a long press touch gesture on a touch screen displaying the graphical user interface [see e.g. the long touch input signal described in [0260] to activate a text edit mode].
  It would have been obvious to one of ordinary skill in the art having the teachings of Glaser and HEO before the effective filing date of the claimed invention to combine these teachings by modifying the activation of the offset editing mode taught by Glaser to further specify a long touch gesture as that taught by HEO. The motivation would be to enable distinctively activating one mode versus another, as suggested by HEO [see [0261]].


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Glaser (as applied to claim 1 above) in view of Akiyama.
Regarding claim 23, the rejection of independent claim 1 is incorporated.
As above, Glaser teaches that the action associated with the offset editing tool is an action that edits one or more portions of the digital image starting at the first location and terminating at the fourth location [again see e.g. [0013] and note in lines 18-21 the exemplary actions performed in association with the offset editing tool; see also [0014] and [0018], especially lines 17-23 describing synchronously moving the cursor tip 114 with the cursor control handle portion 112 to interact with and possibly alter displayed screen graphics via object selection, line drawing, etc.; again note in [0020] the tap and drag resulting in motion associated with the tool starting at the first location and terminating at the fourth location (see the rejection of claim 1)].
Glaser does not explicitly teach that the action is an erase action.
Akiyama teaches an erase action that erases one or more portions of a digital image [see e.g. [0059]].
  It would have been obvious to one of ordinary skill in the art having the teachings of Glaser and Akiyama before the effective filing date of the claimed invention to combine these teachings by apply the erasing action taught by Akiyama to the action associated with the offset editing tool taught by Glaser. The motivation would be to enable a variety of functions associated with editing, as suggested by Akiyama [see e.g. [0006]].


Response to Arguments
Applicant's prior art arguments regarding the amended independent claims in the Response to the Final Rejection (hereinafter the Response) have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner notes the following cited art:
US Patent No. 9,244, 544 B2 (Matsuki) teaching motion of a displayed image that is concurrent and corresponding in direction to a drag input motion.
US PGPUB 2017/0024105 Al (Li et al.) teaching receiving instructions associated with touch events outside a trigger region that activate operations in the trigger region.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA S AYAD whose telephone number is (571)272-2743. The examiner can normally be reached Monday-Friday, 7:30 am - 4:30 pm. Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA S AYAD/Examiner, Art Unit 2145